
	

113 HR 5119 IH: To authorize the Secretary of the Air Force to modernize C–130 aircraft using alternative communication, navigation, surveillance, and air traffic management program kits and to ensure that such aircraft meet applicable regulations of the Federal Aviation Administration.
U.S. House of Representatives
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5119
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2014
			Mr. Carney (for himself and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the Secretary of the Air Force to modernize C–130 aircraft using alternative
			 communication, navigation, surveillance, and air traffic management
			 program kits and to ensure that such aircraft meet applicable regulations
			 of the Federal Aviation Administration.
	
	
		1.C–130 fleet modernization
			(a)In generalFor purposes of modernizing the C–130 fleet, the Secretary of the Air Force may install alternative
			 communication, navigation, surveillance, and air traffic management
			 program kits in lieu of C–130 avionics modernization program kits if the
			 Secretary determines, on a case-by-case basis, that such alternative
			 program is appropriate and notifies the congressional defense committees
			 (as defined in section 101(a)(16) of title 10, United States Code) of such
			 determination.
			(b)Compatibility with FAA regulationsThe Secretary shall ensure that all C–130 aircraft are capable of meeting applicable regulations of
			 the Federal Aviation Administration by January 1, 2020.
			
